United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                       ___________

                       No. 97-1515
                       ___________

Lavada S. Ervin; Greg J. Bender;                   *
Rhonda L. Boehringer; Vicki J. Bender,             *
formerly Glore,            *
                           *
         Appellees,        *
                           * Appeal from the United
States
    v.                     * District Court for the
                           * Eastern     District    of
Missouri.
Chrysler Corporation; Jerry Hinrichs;              *
                           *           [UNPUBLISHED]
         Defendants,       *
                           *
Jerome Hinrichs,           *
                           *
         Appellant.        *
                      ___________

                            Submitted: June 27, 1997
                                   Filed:  July 7, 1997
                       ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________

PER CURIAM.
        On February 5, 1996, after granting Jerome Hinrichs's motion to dismiss
appellees' action, the district court1 denied Hinrichs's motion for costs and attorneys
fees; the judgment was entered on February 6, 1996. On November 25, 1996, Hinrichs
moved for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b)(6).
Hinrichs alleged that neither he nor his attorney received notice of the February 6 order
from the district court clerk's office, and learned of it only when appellees' counsel sent
Hinrichs’s attorney a copy of the order on November 18, 1996. The district court
denied Hinrichs's motion, and this appeal followed.

      We conclude the district court correctly found that it lacked the discretion to
reopen the time for appeal, as Hinrichs's Rule 60(b)(6) motion was filed on November
25, well after the expiration of 180 days from the February 6 entry of judgment. See
28 U.S.C. § 2107(c); Fed. R. Civ. P. 77(d); Fed. R. App. P. 4(a)(6). Accordingly, we
dismiss Hinrichs's appeal. See Zimmer St. Louis, Inc. v. Zimmer Co., 32 F.3d 357,
359, 361 (8th Cir. 1994).

      We further deny appellees' motion for sanctions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-